DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 5/19/2022. Claims 1-20 have been cancelled. New claims 21-50 have been added. Therefore, claims 21-50 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 50, the limitation “a hinge joint” is recited. However, claim 50 is dependent on claim 49 which also recites “a hinge joint”. It is unclear whether the hinge joints are referring to the same hinge joint or not.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 27-31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,342,950 (hereafter referred to as Pat. ‘950), in view of Bath et al. (2011/0023874). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, claim 1 of Pat. ‘650 has everything as claimed with the only differences being the reservoir base, the reservoir lid, and seal, are recited as “base portion”, “lid portion”, and “compliant portion”, respectively. Claim 1 of pat. ‘950 does not specifically disclose that the reservoir lid is pivotally connected to the reservoir base. Bath teaches a water reservoir comprising a reservoir lid (16; humidifier chamber) pivotally connected (17, 47; hinged portions) to a reservoir base (18; lid) (para. 0068). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the lid and base of claim 1 of Pat. ‘950 a hinge as taught by Bath since hinged lids are well known in the art for providing ease of opening and closing a receptacle while allowing for the lids to stay connected such that the lid is not lost and also provides immediate and easy alignment for closure.
Regarding claims 22-24, claim 1 of pat. ‘950 also has the same limitations as claimed.
Regarding claim 25, claim 1 of Pat. ‘950 in view of Bath includes the hinge joint to pivotally couple the reservoir lid to the reservoir base for pivotal movement of the reservoir lid between the open position and the closed position, wherein the hinge joint includes a pair of hinges each configured to engage with a respective one of a pair of recess portions to provide said pivotal movement (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47).
Regarding claim 27, claim 1 of Pat. ‘950 in view of Bath include the pair of hinges (17) being provided to the reservoir lid and the pair of reservoir recess portions (space between hinge portions 47) provided to the reservoir base (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47).
Regarding claim 28, claim 1 of Pat. ‘950 in view of Bath as modified in rejection to claim 21 above does not specifically recite a latch to secure the reservoir base and the reservoir lid together, wherein the latch is on an opposite side of the water reservoir with respect to the pair of hinges. However, Bath further teaches  a latch (see hooks on front edge of reservoir base in FIG. 6) to secure the reservoir base and the reservoir lid together, wherein the latch is on an opposite side of the water reservoir with respect to the pair of hinges (See FIG. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the water reservoir base claim 1 of Pat. ‘950 in view of Bath a latch as taught by Bath in order to secure the lid to the water reservoir base to prevent unintentional openings of the reservoir such that water/air flow remains within the water reservoir.
Regarding claim 29, claim 1 of Pat. ‘950 in view of Bath has the same limitations as claimed, the only difference is that the claim 1 of ‘950 does not recite that the latch itself allows the reservoir lid and the reservoir base to move relative to one another while the seal maintains sealing between the reservoir lid. However, since the seal is a compliant portion that engages both the lid and base, even after the lid is closed and latched there will inherently be pliability of the seal itself that allows some amount of movement between the reservoir lid and reservoir base.
Regarding claim 30, claim 1 of Pat. ‘950 in view of Bath includes the reservoir lid has a pair of support edges and the reservoir base has a pair of abutment support surface to engage the respective support edges at the open position (rear of hinge portions of 17 shall engage with the back of the support housing to support the lid at the open position; see FIG. 6 of Bath).
Regarding claim 31, claim 1 of Pat. ‘950 in view of Bath includes that the reservoir base has side walls forming a cavity configured to hold the predetermined maximum volume of water (base portion being a receptacle for holding predetermined water inherently will have walls and a cavity, see claim 1 of pat. ‘950), but does not specifically recite that the reservoir base further comprises a flange projecting inwardly from at least one of the side walls towards the cavity and forming at least a portion of an opening into the cavity and wherein the reservoir base further comprises a lip along at least a portion of a free end of the flange. Bath teaches the reservoir base  (15) further comprises a flange (see flat surface surrounding chamber 16) projecting inwardly from at least one of the side walls towards the cavity (see FIG. 6) and forming at least a portion of an opening into the cavity and wherein the reservoir base further comprises a lip along at least a portion of a free end of the flange (edge of flange is a lip; see also FIG. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the reservoir base of the claim 1 of Pat. ‘950 a flange as taught by Bath in order to provide a surface for the seal to easily abut to provide a strong seal of the reservoir.
Regarding claim 33, claim 6 of Pat. ‘950 has the limitation as claimed.

Claims 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,342,950 (hereafter referred to as Pat. ‘950), in view of Bath et al. (2011/0023874) as applied to claim 21 above, and in further view of Snow et al. (2008/0302361). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 32, the modified device of claim 1 of Pat. ‘950 in view of Bath does not recite that a lip extends substantially perpendicular to a flange.
Snow teaches a humidifier reservoir that comprises a flange (see extension of the groove 44) forming an opening extending inwardly (as shown in FIG. 6) with a lip (groove 44 curves upwards) extending substantially perpendicular to a flange (groove at least curves closer perpendicular to at least a portion of the flange) (para.0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the reservoir wall of claim 1 of Pat. ‘950 a lip that extends substantially perpendicular to a flange as taught by Snow in order better secure a seal to prevent it from shifting during closure to ensure proper sealing (groove receipt of seal) (para. 0061).
Claims 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,342,950 (hereafter referred to as Pat. ‘950), in view of Bath et al. (2011/0023874) as applied to claim 21 above, and in further view of Kepler et al. (2007/0169776). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 34, the modified device of claim 1 of Pat. ‘950 in view of Bath does not recite.
Kepler teaches a humidifier reservoir that comprises a reservoir lid having an inlet and outlet (18, 20) (para. 0081).wherein the inlet and outlet are facing a common direction (see FIG. 14 of Kepler).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet and outlet of claim 1 of Pat. ‘950 to face a common direction as taught by Kepler in order to provide ease of assembling the humidifier reservoir to the breathing apparatus.

Claims 38-44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,342,950 (hereafter referred to as Pat. ‘950), in view of Bath et al. (2011/0023874), and in further view of Snow et al. (2008/0302361). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 38 and 41, the modified device of claim 1 of Pat. ‘950 has the same limitations as recited (with only difference being the recitation of a cavity; Reservoir for holding water inherently requires a cavity), but claim 1 of pat. ‘950 does not specifically disclose that the reservoir lid is pivotally connected to the reservoir base. 
Bath teaches a water reservoir comprising a reservoir lid (16; humidifier chamber) pivotally connected (17, 47; hinged portions) to a reservoir base (18; lid) (para. 0068). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the lid and base of claim 1 of Pat. ‘950 a hinge as taught by Bath since hinged lids are well known in the art for providing ease of opening and closing a receptacle while allowing for the lids to stay connected such that the lid is not lost and also provides immediate and easy alignment for closure.
Claim 1 of Pat. ‘950 in view of Bath does not recites the reservoir base further comprises a flange projecting inwardly from at least one of the side walls towards the cavity and forming at least a portion of an opening into the cavity, and wherein the reservoir base further comprises a lip along at least a portion of a free end of the flange
Snow teaches a humidifier reservoir that comprises a flange (see extension of the groove 44) forming an opening extending inwardly (as shown in FIG. 6) with a lip (groove 44 curves upwards) extending substantially perpendicular to a flange (groove wall extends perpendicular to at least a portion of the flange) (para.0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the reservoir wall of claim 1 of Pat. ‘950 a lip that extends substantially perpendicular to a flange as taught by Snow in order better secure a seal to prevent it from shifting during closure to ensure proper sealing (groove receipt of seal) (para. 0061).
Regarding claims 39 and 40, claim 1 of pat. ‘950 has everything as recited.
Regarding claim 42, claim 1 of Pat. ‘950 in view of Bath and Snow includes the hinge joint to pivotally couple the reservoir lid to the reservoir base for pivotal movement of the reservoir lid between the open position and the closed position, wherein the hinge joint includes a pair of hinges each configured to engage with a respective one of a pair of recess portions to provide said pivotal movement (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47).
Regarding claim 43, claim 1 of Pat. ‘950 in view of Bath and Snow as modified in rejection to claim 21 above does not specifically recite a latch to secure the reservoir base and the reservoir lid together, wherein the latch is on an opposite side of the water reservoir with respect to the pair of hinges. However, Bath further teaches  a latch (see hooks on front edge of reservoir base in FIG. 6) to secure the reservoir base and the reservoir lid together, wherein the latch is on an opposite side of the water reservoir with respect to the pair of hinges (See FIG. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the water reservoir base claim 1 of Pat. ‘950 in view of Bath a latch as taught by Bath in order to secure the lid to the water reservoir base to prevent unintentional openings of the reservoir such that water/air flow remains within the water reservoir.
Regarding claim 44, claim 1 of Pat. ‘950 in view of Bath and Snow includes the reservoir lid has a pair of support edges and the reservoir base has a pair of abutment support surface to engage the respective support edges at the open position (rear of hinge portions of 17 shall engage with the back of the support housing to support the lid at the open position; see FIG. 6 of Bath).
Regarding claim 46, claim 1 of Pat. ‘950 in view of Bath and Snow includes the seal as recited (compliant portion of claim 1 of pat. ‘950) and the lip is arranged inside the seal (groove extends perpendicular to at least a portion of the flange) (Snow, as shown in FIG. 6 and para.0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38, 42-45, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kepler et al. (2007/0169776) in view of Bath et al. (2011/0023874).
Regarding claim 38, Kepler discloses a water reservoir (16; fluid tank) for an apparatus for generating a humidified flow of pressurized breathable air for delivery to an entrance of the airways of a patient for respiratory therapy (para. 0037), the water reservoir comprising: a reservoir base (140; lower tank housing) comprising side walls forming a cavity (see FIG. 14) configured to hold a predetermined maximum volume of water (maximum just being up to the edge of the lower housing) to be used for humidification of the pressurized breathable air (housings 188 and 190 can be uncoupled to be refilled) (para. 0087), wherein the reservoir base further comprises a flange (224; seal ledge) projecting inwardly from at least one of the side walls towards the cavity and forming at least a portion of an opening into the cavity (see FIG. 14; para. 0084), and wherein the reservoir base further comprises a lip (lip simply being the edge of the ledge) along at least a portion of a free end of the flange (ledge is extending inwardly without anything else connected to it; therefore lip is on the free end) (see FIG. 14); and -7-BATH et al. Appl. No. 17/747,167a reservoir lid (188; upper tank housing) connected to the reservoir base to allow the water reservoir to be movable between an open position and a closed position (removably connected to each other -- closed position when connected, open position when removed), the reservoir lid comprising a first opening (18) and a second opening (20) (para. 0081).
Kepler does not disclose that the reservoir lid is pivotally connected to the reservoir base.
However, Bath teaches water reservoir comprising a reservoir lid (16; humidifier chamber) pivotally connected (17, 47; hinged portions) to a reservoir base (18; lid) (para.0068). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the lid and base of Kepler a hinge as taught by Bath since hinged lids are well known in the art for providing ease of opening and closing a receptacle while allowing for the lids to stay connected such that the lid is not lost and also provides immediate and easy alignment for closure.
Regarding claim 42, the modified device of Kepler discloses the hinge joint to pivotally couple the reservoir lid to the reservoir base for pivotal movement of the reservoir lid between the open position and the closed position, wherein the hinge joint includes a pair of hinges each configured to engage with a respective one of a pair of recess portions to provide said pivotal movement (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47).
Regarding claim 43, the modified device of Kepler discloses the pair of hinges (17) being provided to the reservoir lid and the pair of reservoir recess portions (space between hinge portions 47) provided to the reservoir base (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47).
Regarding claim 44, the modified device of Kepler discloses the reservoir lid has a pair of support edges and the reservoir base has a pair of abutment support surface to engage the respective support edges at the open position (rear of hinge portions of 17 shall engage with the back of the support housing to support the lid at the open position; see FIG. 6 of Bath).
Regarding claim 45, the modified device of Kepler discloses that the reservoir lid comprises a common planar wall where the first opening and the second opening are formed (see FIG. 14, the openings are formed on the top surface of upper tank housing).
Regarding claim 48, the modified device of Kepler discloses a positive airway pressure (PAP) apparatus (10; pressure support system) for generating a humidified flow of pressurized breathable air (humidifier) (para. 0055), the PAP apparatus comprising: a flow generator (30; pressure generator) configured to pressurize the breathable air (elevates pressure of gas for delivery) (para. 0043); a water reservoir dock (14; docking assembly)  including a heater plate (352) (para. 0098); and the water reservoir according to claim 38 (see rejection to claim 38), wherein, when the reservoir lid is in the closed position, the water reservoir is engaged with the water reservoir dock (see FIG. 1A of Kepler), by sliding the reservoir base and the reservoir lid as a unit relative to the water reservoir dock (see FIG. 1A and 1B), wherein the reservoir base includes a conductor plate (240; heat conductor) constructed from a heat conducting material (heat conductor), and wherein, when the water reservoir is engaged with the water reservoir dock in an operative position, the conductor plate thermally engages with the heater plate of the water reservoir dock so as to allow transfer of heat from the heater plate to the conductor plate during operation of the heater plate (heat conductor properly seating on a heating element 352) (para. 0098).
Regarding claim 49, the modified device of Kepler discloses the water reservoir dock forms a cavity (362; tank cavity) (para. 0110) to at least partially receive the reservoir base and the reservoir lid in the operative position (see FIG. 1A), wherein, when the water reservoir is inserted into the cavity of the water reservoir dock, the reservoir base and the reservoir lid are horizontally slid into the cavity of the water reservoir dock (see FIG. 1A and 1B), wherein the water reservoir includes an insertion end (end that opening 18 and 20 are facing) and a graspable end (end with 204 handle ridge) that is opposite to the insertion end (see FIG. 14), wherein the water reservoir dock and the water reservoir are shaped and dimensioned such that the graspable end is positioned outside of the cavity of the water reservoir dock when the insertion end of the water reservoir is received in the cavity of the water reservoir dock in the operative position (tank is removed by engaging the hand ridge and pulling tank out of tank cavity) (para. 0110), further comprising a hinge joint to pivotally couple the reservoir lid to the reservoir base for pivotal movement of the reservoir lid between the open position and the closed position (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47), and wherein the reservoir lid is not movable to the open position when the reservoir base and the reservoir lid are at least partially received in the cavity of the water reservoir dock in the operative position (lid is latched to base when in operative position, see para. 0084; additionally, as it is inserted into cavity as shown in FIG. 1A, upper walls will not allow opening). The modified device does not specifically disclose that the hinge joint is positioned on the insertion end of the water reservoir that is received in the cavity of the water reservoir dock in the operative position. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found the position of the hinge and latch to be a matter of design consideration with a reversal of parts and found it obvious to reverse the hinge towards an insertion end and the latch towards the graspable end as it would achieve the same function of providing the user with means for opening and closing the lid relative to the reservoir.


Claim(s) 41, 46, 47, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kepler et al. (2007/0169776) in view of Bath et al. (2011/0023874) as applied to claim 38 above, in further view of Snow et al. (2008/0302361).
Regarding claim 41, the modified device of Kepler does not disclose that the lip extends substantially perpendicular to the flange.
Snow teaches a humidifier reservoir that comprises a flange (see extension of the groove 44) forming an opening extending inwardly (as shown in FIG. 6) with a lip (groove 44 curves upwards) extending substantially perpendicular to the flange (groove at least curves closer perpendicular to at least a portion of the flange) (para.0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the ledge of Kepler a lip that extends substantially perpendicular to the flange as taught by Snow in order better secure a seal to prevent it from shifting during closure to ensure proper sealing (groove receipt of seal) (para. 0061).
Regarding claim 46, the modified device of Kepler discloses a seal (209) configured to sealingly engage the reservoir lid and the reservoir base when the water reservoir is in the closed position (between the housing 188 and 190, resting on the rim) (para. 0087), but does not specifically disclose that a lip in the closed position of the water reservoir, the lip is arranged inside the seal.
Snow teaches a humidifier reservoir that comprises a flange (see extension of the groove 44) forming an opening extending inwardly (as shown in FIG. 6) with a lip (groove 44 curves upwards) extending substantially perpendicular to the flange (groove at least curves closer perpendicular to at least a portion of the flange) (para.0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the ledge of Kepler a lip that extends substantially perpendicular to the flange as taught by Snow in order better secure a seal to prevent it from shifting during closure to ensure proper sealing (groove receipt of seal) (para. 0061). As a result, the lip would be arranged inside the seal (inwardly towards the cavity).
Regarding claims 47 and 50, the modified device of Kepler discloses a the hinge joint to pivotally couple the reservoir lid to the reservoir base for pivotal movement of the reservoir lid between the open position and the closed position, wherein the hinge joint includes a pair of hinges each configured to engage with a respective one of a pair of recess portions to provide said pivotal movement (see FIG. 6 of Bath; recesses are between hinge portions 47, hinges extend into recesses between 47), further comprising a latch (226, 228; catch includes a tabbed member) to secure the reservoir base and the reservoir lid together (para. 0084), wherein the latch is on an opposite side of the water reservoir with respect to the pair of hinges (latch is opposite to the tab engaging members which are replaced with the hinges, as modified by Bath), wherein the reservoir lid has a pair of support edges and the reservoir base has a pair of abutment support surface to engage the respective support edges at the open position (rear of hinge portions of 17 shall engage with the back of the support housing to support the lid at the open position; see FIG. 6 of Bath), discloses a seal (209) configured to sealingly engage the reservoir lid and the reservoir base when the water reservoir is in the closed position (between the housing 188 and 190, resting on the rim) (para. 0087), but does not specifically disclose that the lip extends substantially perpendicular to the flange and in the closed position of the water reservoir, the lip is arranged inside the seal.
Snow teaches a humidifier reservoir that comprises a flange (see extension of the groove 44) forming an opening extending inwardly (as shown in FIG. 6) with a lip (groove 44 curves upwards) extending substantially perpendicular to the flange (groove extends perpendicular to at least a portion of the flange) (para.0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the ledge of Kepler a lip that extends substantially perpendicular to the flange as taught by Snow in order better secure a seal to prevent it from shifting during closure to ensure proper sealing (groove receipt of seal) (para. 0061). As a result, the lip would be arranged inside the seal (inwardly towards the cavity).

Allowable Subject Matter
Claims 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36 and 37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619